The offense is possession of intoxicating liquor for the purpose of sale, the punishment confinement in the penitentiary for two years.
Over the objection of appellant, the affidavit and search warrant based thereon were introduced in evidence. It is appellant's contention that the statements in said instruments to the effect that he had been instrumental in selling intoxicating liquor were hearsay. There seems to have been no issue upon which the contents of the affidavit and search warrant were relevant. The statements were hearsay and, therefore, inadmissible. The question of guilt was vigorously contested by appellant. Such being the case and the statements being obviously harmful to appellant, their improper receipt in evidence constituted reversible error. Bryant v. State,250 S.W. 169; Gaunce v. State, 261 S.W. 577.
For the error discussed, the judgment is reversed and the cause remanded.
Reversed and remanded. *Page 643 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.